Citation Nr: 1031020	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-31 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for osteoarthritis of the 
lumbar spine.

3.  Entitlement to service connection for an upper respiratory 
infection, secondary to exposure to chemicals (battery acid 
fluids).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty from September 1965 to October 
1967.  He had additional active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) dates for service with the 
National Guard between October 1985 to October 2005 (retired 
reserve).  The Veteran's ACDUTRA dates include service from May 
29 to June 13, 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of entitlement to service connection for tinnitus, 
bilateral hearing loss, and osteoarthritis of the lumbar spine 
are addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during active 
service from September 1965 to October 1967 nor within one year 
of discharge from active service; it is not shown to have 
developed as a result of an established event, injury, or disease 
during active or ACDUTRA service nor as a result of an injury 
during INACDUTRA service.

2.  The medical evidence of record does not demonstrate that the 
Veteran has a current respiratory diagnosis.


CONCLUSIONS OF LAW

1.  A cervical spine condition was not incurred in or aggravated 
by service, nor may service incurrence of cervical spine 
arthritis be presumed.  38 U.S.C.A. §§ 101(21), 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

2.  An upper respiratory infection, secondary to exposure to 
chemicals, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
January 2006.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in February 2006.  The 
letter notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a statement of the case (SOC) was issued in August 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained. 

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records, service personnel records and VA treatment 
records were obtained and associated with his claims file.  He 
was also afforded a VA medical examination in March 2007 to 
assess the current nature of his claimed cervical spine 
disability.  

The Veteran was not afforded a VA examination in regards to his 
claim for service connection for a respiratory condition.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Simply stated, the standards of McLendon have not been met in 
this case, as competent medical evidence does not provide any 
indication that the Veteran has a current respiratory disability, 
as will be explained in greater detail in the body of this 
decision.

Further regarding the duty to assist, the Veteran has not 
identified any additional relevant evidence that has not 
otherwise been requested or obtained.  In sum, the Veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's efforts 
to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance will 
aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a (c) had a chronic condition in service or during the 
applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis (degenerative joint disease) or an 
organic disease of the nervous system (sensorineural hearing 
loss), may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).  VA law provides that 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6(a), (d) (2009); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held 
that VA service connection compensation presumptions do not apply 
with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2009).  Service connection for a person on inactive 
duty for training is permitted only for injuries, not diseases, 
incurred or aggravated in line of duty.  See Brooks v. Brown, 5 
Vet. App. 484, 485 (1993).



Factual Background and Analyses

Cervical Spine

The Veteran contends that he injured his entire spine in 1992 
when he jumped into a moving vehicle after the driver had 
accidentally dislodged the brake upon exiting the vehicle.  

Service treatment records from the Veteran's September 1965 to 
October 1967 service period were negative for complaints of, 
treatment for, or diagnoses of any spine condition.  His spine 
was noted to be normal during his discharge examination and he 
did not raise any subjective complaints in the corresponding 
report of medical history.  

Personnel records show that the Veteran was on ACDUTRA from May 
29 to June 13, 1992.  In June 1992, the Veteran provided a sworn 
statement that while preparing for training, he jumped into a 
truck that was rolling backwards, and "slipped under the dash, 
hurting [his] right side."  A June 1992 statement of medical 
examination diagnosed groin strain after the Veteran complained 
of having pain in his lower stomach.  He was sent for treatment 
at Fort Riley, and minimal tenderness of the R ring was found.  
Although the physician initially believed that the Veteran had a 
right inguinal hernia, he noted that no hernia was discernable 
upon examination.  In September 1994, the injury was found to 
have occurred in the line of duty.  He is currently service 
connected for right inguinal strain. 

During a November 1993 examination, the Veteran did not indicate 
that he had recurrent back pain and on examination his spine was 
noted to be normal.  The Veteran did continue to complain of 
right inguinal hernia pain.  During his April 1999 medical 
review, he again denied recurrent back pain, and he additionally 
denied the inability to perform certain motions or assume certain 
positions.  In November 2001, during an initial medical review, 
he stated to the reviewer that he did not have any health 
problems at that time.  

In March 2003, during an initial medical review, the Veteran 
reported that his upper spine hurt, stating that the pain felt as 
though he "had been carrying a heavy load."  The physician 
noted he had degenerative joint disease.  A January 2004 reviewer 
noted the Veteran complained of ongoing neck pain with lateral 
neck and head movement.  

The Veteran underwent a medical examination in May 2004 where he 
complained of neck pain.  It was noted that he could move his 
neck in a full range of motion.  He also indicated that he had 
headaches and that when he turns his neck it "feels like water 
in the neck and ears ring and pop."  

During an August 2004 treatment visit with private physician 
C.A.S. the Veteran provided a medical history significant for 
having a stiff neck in the mornings, with popping and grinding.  
He reported that his neck stiffness and tinnitus began at the 
same time, roughly two years prior.  Range of motion in his neck 
was less than 90 degrees in both directions with crepitation.  He 
was assessed with osteoarthritis of the neck.  

A private radiology consult report dated in December 2005 showed 
mild degenerative changes at C5-C6 and C6-C7, with minimal 
central canal stenosis at C5-C6 and C6-C7.   

The Veteran was afforded a VA spine examination in March 2007, 
and his claims file was reviewed in conjunction with the 
examination.  He reported fatigue, decreased motion, stiffness 
and weakness of the spine.  There was no indication of muscle 
spasm, and his posture and gait were normal.  There were no 
abnormal spinal curvatures.  X-ray reports of the lumbosacral 
spine showed mild multilevel degenerative and osteoarthritic 
changes of the lumbar spine and atherosclerotic disease.  X-ray 
reports of the cervical spine showed multilevel disc space 
narrowing and degenerative changes mid and lower cervical spine, 
moderate to marked disc space narrowing at c6-7 and mild to 
moderate narrowing of neuroforamina bilaterally.  The examiner 
noted that he "could not say without pure speculation that all 
[the Veteran's] pain was related to that one injuring trying to 
stop a vehicle" in service.  The examiner found that there was 
no evidence of an acute spinal injury in 1992 and that current X-
rays revealed only mild DDD compatible with age.  The examiner 
opined that his cervical spine disability appeared to be 
age/activity related and not tied to one specific injury.  

The Veteran does not allege that he suffered a neck injury or was 
diagnosed with a neck disability during his years of active duty 
from September 1965 to October 1967.  Service treatment records 
from that tour of duty also do not indicate treatment for a neck 
condition.  There is no evidence that the Veteran was diagnosed 
with a neck disability within one year of discharge from service 
in 1967.  As such, direct and presumptive service connection are 
not warranted for any lumbar or cervical spine disability as 
relates to this period of service.

The Veteran contends that his neck disability should be service 
connected because it resulted from the ACDUTRA injury he 
sustained in 1992.  However, service treatment records from the 
time of the injury fail to show complaints of neck or back pain.  
Rather, he complained of lower stomach pain and was diagnosed 
with an inguinal hernia/inguinal strain.  The first indication 
that he had symptoms of a neck disability came in March 2003, and 
in 2004 he stated to a reviewer that his neck pain began in 2002.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, in this case, the Veteran is an unreliable 
historian, and he was unable to convey persuasive, credible 
continuity of symptomatology.  Put another way, if his neck pain 
had been continuous since the time of the ACDUTRA injury in 1992, 
it would be expected that such complaints would have been raised 
when seeking treatment at that time.  Moreover, no claim was 
filed until 2006, long after the 1992 incident in question, 
further diminishing likelihood that the Veteran's pain had been 
continuous from 1992 onward.  Thus, in this case, continuity of 
symptomatology has not been established, either by the clinical 
records or by the Veteran's own statements.  Furthermore, the 
only medical opinion of record provided a negative nexus to the 
1992 injury, and indicated that the mild DDD was due to age and 
activities, and not do to a one-time injury.  As such opinion was 
offered following a review of the claims file and after a 
physical evaluation of the Veteran, it is deemed highly 
probative.

For the foregoing reasons, the Board finds that service 
connection is not warranted here for a cervical spine disability.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Upper Respiratory Infection

The Veteran claims that he suffers from a respiratory condition 
as a result of exposure to battery acid fumes.

On his induction examination for his first period of service, the 
Veteran reported that he had whooping cough, and ear nose or 
throat trouble prior to service.  He explained to the examiner 
that he had upper respiratory infections in the winter time.  In 
September 1966 he sought treatment for a dry cough and was 
assessed with bronchitis.  In March 1967, he had a normal chest 
x-ray.  Clinical evaluation at his April 1967 separation 
examination noted normal lungs and chest.  He again reported a 
history of whooping cough, and chronic or frequent colds, on the 
separation examination.  

Private treatment record from C.A.S. from August 2004 included a 
full examination, and the Veteran was noted to have normal breath 
sounds and respiratory effort.  He had no chest wall deformities, 
tenderness or edema.

The file contains an April 2006 statement from a fellow National 
Guardsman concerning the Veteran's exposure to chemicals.  The 
guardsman noted that the Veteran was ordered to put Panamanian 
battery acid into American-made batteries, and that afterward the 
Veteran became very ill due to the exposure to the gasses out of 
the batteries.  It was noted this occurred between February 11, 
and 25, 1995.

In this case, the only indication of a respiratory condition in 
service was a diagnosis of bronchitis in 1966, which fully 
resolved prior to 1967.  There is no indication that the Veteran 
ever complained of or sought treatment for a respiratory 
condition after 1966.  The Board believes the Veteran was exposed 
to battery acid, as he was a mechanic in during National Guard 
service.  Thus such exposure appears consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).  However, 
there is no record that he sought treatment after exposure to 
battery acid, or that it caused him to develop a chronic 
respiratory disability.

The claims file does not contain the Veteran's full ACDUTRA dates 
to verify whether he was on ACDUTRA in February 1995; however, in 
the context of this case, his ACDUTRA dates are unnecessary.  The 
evidence is fails to satisfy the first element needed to 
establish service connection-a current disability.  The most 
recent medical evidence regarding his chest and lungs is from 
2004, and the private physician noted that the Veteran had a 
normal respiratory effort.  As there is no current disability, 
service connection is not warranted.

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have 
not been met.  Again, the last objective findings of record were 
entirely normal.  

For the foregoing reasons, the claim of entitlement to service 
connection for an upper respiratory infection, secondary to 
exposure to chemicals (battery acid fluids) must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for degenerative disc disease 
of the cervical spine is denied.

Entitlement to service connection for an upper respiratory 
infection, to include as secondary to exposure to chemicals 
(battery acid fluids), is denied.


REMAND

With respect to the remaining issues on appeal, additional 
development is required.  At the outset, it is observed that the 
record does not contain the full dates of the Veteran's ACDUTRA 
and INACDUTRA.  On remand the RO should determine those dates and 
incorporate them into the claims file.  The remaining reasons for 
remand will be set forth below.

Lumbar Spine

As noted earlier, the Veteran contends that he injured his entire 
spine when jumped into a moving vehicle in 1992.  This statement 
was construed as involving claims of service connection for two 
separate disabilities: DDD of the cervical spine (addressed 
above) and osteoarthritis of the lumbar spine.  He was afforded a 
VA examination in March 2007.  Although the examiner performed a 
full range of motion examination on the Veteran's thoracolumbar 
spine, he only provided a nexus opinion regarding the Veteran's 
inguinal strain and cervical spine.  On remand, the examiner 
should be asked to provide an opinion based on his prior 
examination and a review of the record, if possible; or the 
Veteran should be scheduled for an additional examination if that 
examiner is not available.

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009), see also Palczewski v. 
Nicholson, 21 Vet. App. 174, 180 (2007) (holding that the 
Secretary's regulatory definition of hearing loss in § 3.385 is 
permissible and not "arbitrary, capricious, an abuse of 
discretion or otherwise not in accordance with the law").  The 
threshold for normal hearing is 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

During a March 2007 VA audiology examination, the Veteran noted 
that he was treated for hearing loss and tinnitus by a private 
physician (Dr. B) in Branson, Missouri.  The claims file does 
contain some records from Skaggs Community Health Center, located 
in Branson, but these records are not from Dr. B. and do not 
otherwise address the Veteran's hearing loss and tinnitus.  On 
remand, the Veteran should be requested to provide the name, 
address, and a consent to release information for all records 
relating to his hearing loss and tinnitus, from Dr. B. and any 
other treatment providers.

Additionally, the March 2007 VA examiner opined that the 
Veteran's tinnitus "may be related to neck and back 
issues...and/or occupational and recreational noise exposure."  
The examiner also noted that tinnitus was first complained of in 
2000.  In June 2004, the Veteran reported to the National Guard 
that his tinnitus began in December 2000 following a flu shot.  
National Guard records show that he received a flu shot in 
December 2000.  While the VA examiner provided a negative nexus 
opinion regarding whether the Veteran's tinnitus may be due to 
noise exposure in service, he did not address whether the 
tinnitus may be due to a flu shot received during ACDUTRA (the 
date of the flu shot, December 9, 2000, is not one of the ACDUTRA 
dates provided in the claims file).  Therefore, on remand, the 
examiner should be asked, after a review of her prior examination 
and the claims file, to provide an opinion as to whether the 
Veteran's tinnitus may be due to a flu vaccine shot if possible; 
or the Veteran should be scheduled for an additional examination 
if that examiner is not available. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully 
complied with and satisfied.

2.  The AMC/RO should attempt to verify the 
Veteran's periods of ACDUTRA and INACDUTRA 
while in service with both the Kansas 
National Guard and the Missouri National 
Guard.  

3.  The AMC/RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment of all medical 
care providers, VA and non-VA, who provided 
evaluation and/or treatment pertinent the 
claims on appeal.  Of particular interest are 
records regarding treatment for bilateral 
hearing loss and tinnitus by a Dr. B.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

4.  If the examiner who performed the March 
2007 VA spine examination is available, he 
should be requested to review the claims file 
and his prior examination and provide an 
opinion as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that the Veteran's current 
lumbar spine disability is a result of active 
duty (including whether it is due to his 1992 
incident of jumping into a moving vehicle).  
Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, and sound medical 
principles.  If the prior examiner is not 
available, the Veteran should be scheduled 
for an additional VA lumbar spine nexus 
examination.  The file must be reviewed and 
the examiner must address the question of 
etiology, as set forth earlier in this 
paragraph.  

5.  If the March 2007 VA audiology 
examination examiner is available, she should 
be requested to review the claims file 
(including the 2004 statement that the 
Veteran first experience tinnitus after a flu 
vaccination) and her prior examination, and 
provide an opinion as to whether there is at 
least a 50 percent probability or greater (at 
least as likely as not) that the Veteran's 
current tinnitus is related to service (to 
include as the result of a vaccination).  
Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, and sound medical 
principles.  If the prior examiner is not 
available, the Veteran should be scheduled 
for an additional VA audiology examination.

6.  After completion of the above and any 
additional development deemed necessary, the 
service connection claims should be reviewed. 
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


